 SWIFT & COMPANY589Swift&CompanyandUnited Packinghouse, Foodand Allied Workers,AFL-CIO,Petitioner. Case11-RC-2469June 30, 1967DECISION ON REVIEW AND DIRECTIONOF ELECTIONSBY CHAIRMAN MCCULLOCHAND MEMBERSBROWN AND JENKINSOn January 19, 1967, the Acting RegionalDirector for Region 11 issued a Decision andDirection of Election in the above-entitled proceed-ing in which he found appropriate a unit of all officeclerical employees, the livestock paying clerk, andthe stockyards employees at the Employer's Wil-son, North Carolina, plant. Thereafter, pursuant toSection 102.67 of the National Labor RelationsBoard Rules and Regulations, Series 8, as amended,the Employer filed with the National Labor Rela-tionsBoard a timely request for review of saidDecision and Direction of Election, contending thata unit combining office employees with stockyardsemployees is inappropriate and that Petitioner'sshowing of interest was defective.On February 14, 1967, the Board by telegraphicorder granted the request for review and requestedthe parties to state their positions with respect tothe appropriateness of a separate unit of office cleri-cal employees and with respect to the direction ofa self-determination election in a separate votinggroup of stockyards employees.Thereafter, the Employer filed a brief on reviewsupporting its unit contention and requesting theBoard not to direct separate elections for the officeclerical and stockyards employees without separateshowings of interest.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theBoard has delegated its powers in connection withthis case to a three-member panel.The Board has considered the entire record withrespect to the issues under review and makes thefollowing findings:The Petitioner took the position that a combinedunit of the unrepresented office employees andstockyards employees was appropriate.' In addi-tion, the Petitioner took the alternative positionthat, if the stockyards employees could not ap-propriately be included with the office employees,it desired an election in a unit confined to the officeemployees.The Employer contends that the officeemployees may not be included in the same unitwith stockyards employees because they have nocommunity of interest,have different trainingbackgrounds,work different hours in separate areasunder different supervision,and perform dissimilarwork.2The ActingRegionalDirector found, inagreement with the Petitioner,that a unit combiningall office clerical employees,the livestock payingclerk,and the stockyards employees, was ap-propriate.There is no history of bargaining for anyof these employees,although Petitioner representsa unit of production and maintenance employees,including truckdrivers,for which it was certified bythe Board in 1959.The OfficeEmployees.Approximately 20 em-ployees have desk space in the general office andperform duties of an office clerical nature under thesupervision of the auditor-officemanager. Theirwork involves the handling of vouchers, invoices,accounts receivable,and payroll records. There aretwo invoice clerks, four production and recordsclerks, one accounts receivable clerk,two comp-tometer operators,one production incentive clerk,three production incentive checkers,one stenog-rapher,one telephone operator,one mail clerk, andone cashier.Under the same supervision as the office clericalemployees listed above is the livestock payingclerk,who is primarily stationed at the livestockbuying office in a separate building, but who regu-larly performs part of his duties in the general officetogetherwith the other office employees. Hereceives scale tickets from the livestock buyers,writeschecks to suppliers,prepares livestockpurchase sheets, and,in connection with the forego-ing,operatesa comptometer and an addingmachine. Preston Goff, the employee now assignedto this position,previously worked as a mail clerkin the general office.An office clerk substitutes forGoff when he is ill or on vacation and it appearsthat,in the past, the Employer frequently reas-signed the livestock paying clerk to one of thegeneral office jobs.All of the office clerical employees,includingGoff, have a regular work schedule from 8 a.m. to4:30 p.m., 5 days per week, wear street clotheswhile on the job, and have at least a high schooleducation.There isno indication in the record thatIAt the hearing, the Petitioner also contended that the watchmenshould be included in this combined unit. The Acting Regional Directorrejected this contention, concluding that the watchmen were guards withinthe meaning of the Act No party has sought review of this finding by theActing Regional Director.2The Employer, in its brief on review, also contends that the office em-ployees are not entitled to representation because they are either con-fidential or managerial employees These contentions were also made bythe Employer at the hearing, but were rejected by the Acting RegionalDirector who concluded that the office employees were neither con-fidential nor managerial The Employer did not request review of thesefindings of the Acting Regional Director, hence the Employer's presentcontentions in this regard are untimely raised and need not be considered.However, we conclude, on the basis of our examination of the record, thattheActing Regional Director's finding that these employees are notmanagerial employees is correct Further, while certain of them may cal-culate incentive payments for hourly employees and handle or have ac-cess to the payroll and personnel records of other employees, these duties,as the Acting Regional Director also found and we agree, do not makethem confidential employeesArden Farms,117 N LRB 318, 320.166 NLRB No. 61 590DECISIONS OFNATIONAL LABORRELATIONS BOARDthey interchange or have any work contact withstockyards employees. It is noted, in addition, thatall these office clerical employees are carried on thesame payroll, separate and apart from the payrollswhich carry the represented production and main-tenanceemployeesandtheunrepresentedstockyards employees.The Stockyards Employees.Seven livestock han-dlers work under the supervision of the head cattlebuyer in the stockyards area, which is separate fromthe general office. They perform work of a manualnature,which includes the unloading, sorting,penning, feeding, and injection of livestock; theremoval of dead animals and debris; and generalcleaning and policing of the yard area. Their workhours are staggered, commencing at 5:30 a.m. Theywear work clothes rather than street clothes whileon the job, they do not interchange duties with otheremployees, and it appears that only one of them hasa high school education.The stockyards employees were excluded bystipulation of the parties from the production andmaintenance unit for which the Petitioner was cer-tified in 1959. Their work represents a part of theproduction flow, as the livestock which they carefor and process constitutes the essential raw materi-al from which the Employer's product evolves. Weconclude, therefore, that the stockyards employeesare an unrepresented fringe group of production andmaintenance employees.Under the Board policy, office clerical employeesare customarily excluded from production andmaintenance units.3 By the same token, the Boardalso excludes office clerical employees from aresidual unit of production and maintenance em-ployees 4 or from a previously unrepresented fringegroup of production and maintenance employeeswhich a labor organization seeks to add to a produc-tion and maintenance unit.5We see no reason to depart from these principlesin the present case and conclude, in agreement withthe Employer, that the office clerical employeesmay not be included in a unit which also includesthe presently unrepresented production employeeswho work in the stockyards. Moreover, the dif-ferent hours, working conditions, and educationalbackgrounds of the office clerical employees, aswell as their separate supervision and lack of workcontactwith the stockyards employees, demon-strate that the office clerical employees have a com-munity of interest separate from that of the3E.g, Westinghouse Electric Corp ,1 1 8 N LRB 1043.4California Cornice Steel and Supply Corp,104 NLRB 787, 789.SBrown Instruments Division,Minneapolis-Honeywell RegulatorCompany,115 NLRB 344,3486 Schieffel+n & Co, Wine & Spirit Import Division,129 N LRB 956stockyards employees. And these factors furtherjustify the exclusion of office clerical employeesfrom any unit which includes stockyards em-ployees.Upon the foregoing and the entire record in thiscase, we find that a unit confined to the Employer'soffice clerical employees constitutes an appropriateunit for collective-bargaining purposes within themeaning of Section 9(b) of the Act.6 The Petitionerhas indicated a desire to represent such a unit in theevent that a combined unit of office clerical em-ployees and stockyards employees were found in-appropriate.We shall, therefore, direct that an elec-tion be held in a unit confined to office clerical em-ployees, including the livestock paying clerk.Inasmuch as the stockyards employees are an un-represented fringe group of production employees,theymay, if a majority of them so desire, berepresented in the existing unit of production andmaintenance employees. Accordingly, an electionwill be held in a voting group of stockyards em-ployees.We shall, therefore, direct separate elections inthe following appropriate unit and voting group,respectively: 7A.Unit.All office clerical employees, includingthe livestock paying clerk, at the Employer's Wil-son,NorthCarolina,plant,excludingthestockyards employees, production and maintenanceemployees,truckdrivers,salesmen,livestockbuyers, professional employees, engineers, timestudy engineers, quality assurance inspectors, con-fidential employees, managerial trainees, guards,and supervisors as defined in the Act.B.Voting Group.All stockyards employees atthe Employer's Wilson, North Carolina, plant, ex-cluding all other production and maintenance em-ployees, truckdrivers, office clerical employees,salesmen, livestockbuyers,professionalem-ployees, engineers, time study engineers, quality as-suranceinspectors,confidentialemployees,managerial trainees, guards, and supervisors asdefined in the Act.If a majority of the employees in the voting groupvote for the Petitioner, they will be taken to have in-dicated their desire to be included in the existingproductionandmaintenanceunitcurrentlyrepresentedbyPetitionerand the RegionalDirector will issue a certification of results of elec-tion to that effect and amend, in accordancetherewith, the Petitioner's certification as bargain-As the original showing of interest was for a unit different from theunit and voting group in which elections are directed herein, the directionof each election,infra,is subject to a separate administrative showing ofinterest.Robbins & Myeis, Inc,144 NLRB 295 SWIFT & COMPANY591ing representative for the production and main-tenance employees.[Text of Direction of Elections omitted frompublication.]8Election eligibility lists, containing the names and addresses of all theeligible voters in the respective unit and voting group in which an electionishereby directed,must be filed by the Employer with the RegionalDirector for Region 1 1 within 7 days after the date of this Decision onReview and Direction of Elections These lists may initially be used bythe Regional Director to assist in determining adequate showings of in-terestThe Regional Director shall make these lists available to all partiesto the elections when he shall have determined that an adequate showingof interest among the employees in each unit found appropriate has beenestablished.No extension of time to file these lists shall be granted by theRegionalDirector except in extraordinary circumstances.Failure tocomply with this requirement shall be grounds for setting aside the elec-tion whenever proper objections are filedErcelstor Undernear Inc ,156NLRB 1236